SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

64
CA 13-00095
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF THORNWELL RICHBURG,
PETITIONER-APPELLANT,

                     V                                           ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered September 20, 2012 in a CPLR article 78
proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Ansari v Travis, 9 AD3d 901, lv denied 3
NY3d 610).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court